DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 – 10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Schravendijk, US 2017/0323803.
	Regarding Claim 1, van Schravendijk teaches a method of forming a film, comprising: 
ionizing a precursor gas to form a plasma in a process volume of a process chamber (Fig. 4); 
pulsing an RF power source coupled to the process chamber; and 
in response to the pulsing, depositing a film on a substrate 416 during the pulsing of the RF power source, the substrate being positioned on a substrate support 418 inside of the process volume 400, wherein the film includes a hydrogen content below about 10%  in paragraphs 47,71, 73, 83 and 96 – 104 with references to Figs. 4 and 13A.  
Regarding Claims 5 – 8, van Schravendijk teaches wherein pulsing the RF power source comprises having a duty cycle on time (TON) of the RF power source of less than about 20% in paragraph 71; wherein the precursor gas comprises silicon (Si) or germanium (Ge) in paragraph 76 and wherein the precursor gas comprises hydrogen in paragraphs 70 and 76 and wherein the precursor gas comprises C2H6, C2H2, or GeH4 in paragraphs 66 and 68. 
	Regarding Claims 9 and 10, van Schravendijk teaches a method of forming a film, comprising: introducing a precursor gas to a process volume of a process chamber, the process chamber having a chamber lid, a chamber bottom, and a sidewall extending therebetween (see Fig. 4); ionizing the precursor gas to form a plasma; pulsing an RF power source to cause a duty cycle on time (TON) of a duty cycle of a pulse generated by the RF power source to be less than about 20% of a total cycle time (TTOT) of the duty cycle; and depositing a film having a hydrogen content below about 10% and also   
wherein the duty cycle on time (TON) of a duty cycle of a pulse generated by the RF power source to be less than about 10% of a total cycle time (TTOT) of the duty cycle as was described earlier in rejecting Claim 1 and in paragraph 71.  
	Regarding Claim 13, van Schravendijk teaches the film is deposited on a substrate positioned on a substrate support in the process chamber as was described earlier in rejecting Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 4 and 11 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Schravendijk, US 2017/0323803.
	Regarding Claims 2 – 4, van Schravendijk teaches a temperature of the pedestal (support) at around 300oC, but fails to teach the substrate support is at a temperature from 350 0C to 450 0C during the depositing of the film; wherein introducing the precursor gas comprises introducing the precursor gas via a gas distribution assembly opposite the substrate support, the gas distribution assembly being at a temperature from about 200 0C to about 350 0C during the depositing of the film and depositing the film at a deposition rate from 1 A/s to 8 A/s during the pulsing of the RF power source.  
However, given the substantial teaching of van Schravendijk, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control numerous parameters during the formation of the plasma formed film by the pulsed RF power process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results especially higher substrate temperature and low deposition rate produces films of better qualities. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claims 11, 12, 14 and 15, van Schravendijk fails to teach wherein the film includes a hydrogen content below about 5%; the film has a variation in thickness of less than about 6%; wherein the film is deposited on at least one of the chamber lid, the chamber bottom, and the sidewall of the process chamber and wherein the depositing of the film occurs at a deposition rate from about 1 A /min to about 10 A /min. 
However, given the substantial teaching of van Schravendijk, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control numerous parameters during the formation of the plasma formed film by the pulsed RF power process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) wherein the film includes a hydrogen content below about 5%, the film has a variation in thickness of less than about 6% and wherein the film is deposited on at least one of the chamber lid, the chamber bottom, and the sidewall of the process chamber and wherein the depositing of the film occurs at a deposition rate from about 1 A /min to about 10 A /min. especially higher substrate temperature and low deposition rate produces films of better qualities. 
Regarding the film is deposited on at least one of the chamber lid, the chamber bottom, and the sidewall of the process chamber it would have been obvious to one with ordinary skill in the art at the time of the invention that the during a CVD deposition process the film is deposited on at least one of the chamber lid, the chamber bottom, and the sidewall of the process chamber in addition to the substrate thereby requiring process chamber cleaning operations.
Claims 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Schravendijk, US 2017/0323803 in view of Ou, US 2018/0061628 and Weidman, US 2012/0122302.
Regarding Claim 16, van Schravendijk teaches a method of forming a film, comprising: (a) forming a plasma in a process chamber from a film precursor; (b) pulsing an RF power source to cause a duty cycle on time (TON) of a duty cycle of a pulse generated by the RF power source to be less than about 20% of a total cycle time (TTOT) of the duty cycle; (c) depositing a first film interlayer on a substrate in the process chamber as was described earlier in rejecting Claims 1 and 9.
 van Schravendijk teaches an ALD process for deposition and hydrogen plasma  in paragraphs 70, 97 and 130, but fails to teach (d) subsequent to (c), purging the process chamber; (e) subsequent to (d), introducing a hydrogen plasma to the process chamber; and (f) repeating (b)-(e) to form a film.  
Ou teaches deposition of conformal films by an ALD process wherein after the reaction purging the byproducts from the reaction chamber ad since the ALD process is a deposition process of a film on a layer by layer basis in cycles.  Therefore, repeating the various steps are necessary for the benefit of forming the film of desired thickness in paragraphs 30 – 35.
Weidman teaches a method for preparing SiC based film in which he uses a hydrogen plasma in paragraphs 11 and 65 for the benefit of densification of surface bound monolayers to SiC in paragraph 11.
Therefre, it would have been obvious to one with ordinary skill in the art at the time of the invention to add steps (d) subsequent to (c), purging the process chamber; (e) subsequent to (d), introducing a hydrogen plasma to the process chamber; and (f) repeating (b)-(e) to form a film for the benefit of forming the film of desired thickness as taught by Ou in paragraph 31 and for the benefit of densification of surface bound monolayers to the film of desired composition as taught by Weidman in paragraph 11.
Regarding Claim 17, van Schravendijk teaches the substrate comprises at least one of a lid surface of the process chamber, a bottom surface of the process chamber, a sidewall of the process chamber, or a substrate positioned on a substrate support in the process chamber with reference to Fig. 4.  
Regarding Claim 18, van Schravendijk teaches the limitation as was described earlier in rejecting Claim 15.
Regarding Claims 19 and 20, van Schravendijk teaches a thickness of the first film interlayer is from 2A – 50 A and wherein a thickness of the film is from about 100 A to about 500 A in paragraph 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 29, 2021